Citation Nr: 0909643	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  07-20 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for cause of death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1968.  The appellant claims as the surviving spouse.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
July 2005 rating decision rendered by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  Jurisdiction rests with Waco.  

The Board notes that in June 2008 the appellant withdrew her 
claim for entitlement to Dependency and Indemnity 
Compensation under 38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The Veteran died in March 2005.  The cause of death was 
shown to be pneumonia and then later attributed to lung 
cancer.  Exposure to Agent Orange defoliant, recent pneumonia 
was listed as an other significant condition contributing to 
death but not resulting in the underlying cause.  

2.  At the time of death, the veteran was service connected 
for post-traumatic stress disorder (PTSD) and tinnitus.  

3.  Lung cancer was not manifest during service or within one 
year of separation.  

4.  There is no competent evidence of a nexus between the 
veteran's cause of death and service.  

5.  The Veteran did not have lung cancer.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to, the 
veteran's cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.312 (2008)  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
Veteran with the notice required under VCAA by letter dated 
in September 2008.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008).  
In connection with the current appeal, available service 
records have been obtained.  A VA medical opinion was 
obtained.  The VA opinion was adequate and based upon a 
review of evidence that included a CT scan of the chest, 
chest X-ray, and a bone scan.  The appellant was also 
provided an opportunity to submit corroborative or better 
evidence.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained or 
requested.  No further assistance to the appellant with the 
development of evidence is required. 38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claim. 



Factual Background

The service records were silent for pneumonia and lung 
cancer.  At time of separation, the lungs and chest were 
normal.  The chest X-ray was interpreted as negative.

The Veteran died in March 2005.  The April 2005 death 
certificate cited pneumonia as the immediate cause of death.  
Exposure to Agent Orange defoliant was listed as an other 
significant condition contributing to death but not resulting 
in the underlying cause.  In a February 2006 amendment, lung 
cancer was added as the immediate cause of death.  Exposure 
to Agent Orange defoliant and recent pneumonia were listed as 
an other significant condition contributing to death but not 
resulting in the underlying cause.  In April 2007, it was 
noted that the death certificate was amended based on a 
conversation with the appellant.  It was further stated that 
there was no medical documentation to show the Veteran was 
diagnosed or treated for lung cancer.  At the time of his 
death, the Veteran was service connected for PTSD and 
tinnitus.  

In an April 2007 post-mortem VA compensation and pension 
opinion, it was noted that the Veteran's death certificate 
listed pneumonia as the cause of death but it was later 
amended to reflect lung cancer based on a conversation with 
the appellant.  The VA examiner noted that prior to his 
death, the Veteran was hospitalized because of increasing 
cough with productive sputum and shortness of breath.  The 
examiner noted that there was no distress but the Veteran 
appeared chronically ill, with weight loss and that chest x-
ray showed a small retrocardiac bronchopneumonia with the 
therapeutic plan being parenteral antibiotics to include 
ceftriaxone and azithromycin.  The Veteran was discharged 
with a diagnosis of cachexia from unknown neoplasm, 
pneumonia.  The examiner noted that the Veteran underwent a 
bronchoscopy in May 2004 because of shortness of breath, 
productive cough and weight loss but the bronchial biopsy 
showed no evidence of malignancy.  He further noted that a 
chest x-ray performed in May 2005 showed new infiltrate on 
the right and CT scan of the thorax performed in March 2005 
both with and without contrast showed progressive 
interstitial disease at both lung bases.  Nodular scarring 
and subtle increase in mediatinal nodes were indeterminate 
and abnormality of the esophagus with diffuse thickening was 
persistent.  

The VA examiner noted that the events surrounding the 
Veteran's death do not show any evidence of a definite 
diagnosis of lung carcinoma.  However, he noted that the 
Veteran's cachexia and weight loss were suggestive of an 
occult neoplasm, but from available evidence it cannot be 
concluded without resort to speculation that the neoplasm was 
a lung cancer especially since the CT scan showed a 
persistent abnormality of the esophagus.  

At the June 2008 hearing, the appellant testified that she 
and the Veteran were told by Dr. S that the Veteran had lung 
cancer but that Dr. S could not see it.  She maintained that 
the Veteran's real problems started in September 2003.  

					Legal Criteria 

The veteran who had a service-connected disability that was 
the principal or contributory cause of his death, which 
occurred after December 31, 1956, may be eligible for VA 
death benefits.  See 38 U.S.C.A. § 1310(a); 38 C.F.R. § 
3.312(a).  In order to establish service connection for the 
cause of the veteran's death, the evidence must establish 
that the service-connected disability was either the 
principal or a contributory cause of death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause or be etiologically related to the cause of death.  For 
a service-connected disability to constitute a contributory 
cause of death, it must be shown that it contributed 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2008).  The 
debilitating effects of a service- connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Veterans are entitled to compensation from the DVA if they 
develop a disability "resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty." 38 U.S.C. §§ 1110 (wartime 
service), 1131 (peacetime service).  To establish a right to 
compensation for a present disability, a veteran must show: 
"(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, __ 
F.3d __ (C.A. Fed. 2009) (March 5, 2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Service 
connection for a cancer may be granted if manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  For a showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2008).  

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).  VA regulations 
define that "service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307(a) (6) (iii).

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a) (6) are met.  38 
C.F.R. § 3.309(e).

					Analysis 

The appellant seeks service connection for cause of death.  
After careful review of the record, the Board finds that 
service connection for cause of death is not warranted.  

In this regard, the Board notes that there is no showing that 
a service-connected disability established during his 
lifetime was the principal or contributory cause of the 
Veteran's death.  At the time of his death, the Veteran was 
service connected for PTSD and tinnitus.  The April 2005 
death certificate cited pneumonia as the immediate cause of 
death.  Exposure to Agent Orange defoliant was listed as an 
other significant condition contributing to death but not 
resulting in the underlying cause.  In a February 2006 
amendment, lung cancer was added as the immediate cause of 
death.  PTSD and/or tinnitus were not identified as a 
principal or contributory cause of death and nothing in the 
record suggests that PTSD and/or tinnitus played any role in 
the events producing death.  As such, the Board finds that 
the Veteran's service connected disabilities were not the 
principal or contributory cause of his death. 

The Board notes that the Veteran was not service connected 
for lung cancer at the time of death but the appellant has 
indicated that the Veteran's exposure to Agent Orange in 
service caused him to develop lung cancer which led to his 
death.  As explained below, the Board finds against this 
claim.  

The Board notes that the Veteran's service treatment records 
are negative for any lung cancer and/or any other respiratory 
diagnoses, complaints or treatment.  At the November 1968 
separation examination, the Veteran's lungs were reported 
normal and he denied shortness of breath.  Furthermore, there 
is no proof of lung cancer within one year of separation.  
See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.307, 3.309.

The appellant testified at her hearing that she and the 
Veteran were told by the phyisician that the Veteran had lung 
cancer but the physician could not see it.  The April 2005 
death certificate cited pneumonia as the immediate cause of 
death and exposure to Agent Orange defoliant was listed as 
another significant condition contributing to death but not 
resulting in the underlying cause.  However, in February 
2006, lung cancer was added as the immediate cause of death.  
In April 2007, it was noted that the examiner stated that the 
death certificate was amended based on a conversation with 
the appellant.  

The Board notes that service connection may be presumed for 
lung cancer as a residual of herbicide exposure by the 
showing of two elements.  First, a veteran must show that he 
served in the Republic of Vietnam during the Vietnam Era.  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a) (6).  Second, 
the veteran must be diagnosed with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  Brock v. Brown, 10 
Vet. App. 155, 162 (1997).  The veteran's DD Form 214 
specifically indicates that he was awarded the Vietnam 
Service Medal with the Bronze Service Star and the Combat 
Infantryman Badge; therefore, it shows that the veteran was 
stationed in Vietnam and it is presumed that he was exposed 
to Agent Orange while in service.  The Board also notes that 
lung cancer is a disease listed in 38 C.F.R. § 3.309(e).  

Although the Veteran served in Vietnam and lung cancer is a 
disability subject to presumptive service connection, the 
Board finds that the preponderance of the evidence is against 
a finding that he ever had lung cancer.  The appellant has 
maintained that she and the Veteran were told by Dr. S that 
the Veteran had lung cancer; however, the Board notes that 
the appellant has not provided any medical proof to support 
her contentions, despite being requested to do so.  The Board 
notes that the appellant is not competent to render a 
diagnosis of lung cancer as it not observable to the layman.  
Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Contrary to the 
Veterans' Court, the relevance of lay evidence is not limited 
to the third situation, but extends to the first two as well.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board 
rather than a legal issue to be addressed by the Veterans' 
Court.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
Here, based upon the entire record, we conclude that her 
report of what she was told is not sufficient, particularly 
when provided an opportunity to support her allegation.  We 
find that here the connection between what a physician said 
and the layman's sensibilities, is simply attenuated and 
inherently unreliable to constitute satisfactory evidence in 
this case.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board further finds that the death certificate citing 
lung cancer as the immediate cause of death is of little 
probative value.  The Board notes that nothing in the record 
medically supports the amendment to the death certificate and 
the examiner noted that there was no medical documentation to 
show that the Veteran was diagnosed or treated for lung 
cancer.  Rather, the examiner indicated that the basis of the 
revision was a lay report provided by the appellant, not 
medical documentation, observation by him or any clinical 
findings.  Although the person filling out the death 
certificate is presumed to have some level of competence, 
this person established that the basis for the opinion was 
the medically unsupported report of the appellant.  No 
decision of the Court has established that VA must blindly 
follow an opinion, even if prepared by a medical 
professional.  Rather, the probative value of medical 
evidence is based on the medical expert's personal 
observation of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 
471 (1993).  It is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases.  
Owens v. Brown, 7 Vet. App. 429 (1995).

We conclude that a conclusion by a professional that is 
lacking in medical reasoning is positive evidence, but is of 
little probative value.  Far more probative is the opinion of 
the VA examiner.  The April 2007 VA examiner noted that the 
events surrounding the Veteran's death do not show any 
evidence of a definite diagnosis of lung carcinoma.  The 
Board finds that the record is lacking reliable evidence 
showing that the Veteran was diagnosed with lung cancer.  The 
VA examiner had access to treatment records, to include CT 
scan, chest X-ray findings and a bone scan.  We find that the 
opinion of the person revising the death certificate is 
lacking in adequate reasoning and is less persuasive than the 
VA opinion which includes medical reasoning. 

To the extent that the appellant asserts that the Veteran had 
lung cancer secondary to Agent Orange exposure, there is a 
lack of reasonable corrobative evidence.  As explained above, 
although the appellant has maintained that she and the 
Veteran were told by Dr. S that the Veteran had lung cancer, 
the Board notes that the appellant has not provided any 
medical proof to support her contentions.  The Board further 
notes that the death certificate is of little probative value 
as it appears be based on a conversation with the appellant 
and not supported by medical evidence.  The Board notes the 
examiner noted that there was no medical documentation to 
show that the Veteran was diagnosed or treated for lung 
cancer.  At best, the Board is presented with a conclusory 
opinion that does not provide a basis other than the examiner 
saying that he changed the death certificate because of a 
conversation with the appellant.  This evidence when compared 
to the April 2007 post-mortem VA compensation and pension 
opinion and the clinical records prepared during his lifetime 
is given little probative value.  The April 2007 VA examiner 
noted that the events surrounding the Veteran's death do not 
show any evidence of a definite diagnosis of lung carcinoma.  
However, he noted that the Veteran's cachexia and weight loss 
were suggestive of an occult neoplasm, but from available 
evidence it cannot be concluded without resort to speculation 
that the neoplasm was a lung cancer especially since the CT 
scan showed a persistent abnormality of the esophagus.  The 
Board may not grant on the basis of speculation. 

Here, the most probative evidence establishes that the cause 
of death was pneumonia and there is no reliable evidence 
linking such to service.  To the extent that Agent Orange was 
listed as exposure to Agent Orange, there is no proof that 
such was a principal cause or that it contributed 
substantially or materially to the cause of death.  Given the 
above, the more probative evidence shows that there is no 
nexus between the Veteran's service and his death.  PTSD 
and/or tinnitus were not identified as a principal or 
contributory cause of death and nothing in the record 
suggests that PTSD and/or tinnitus played any role in the 
events producing death.   Therefore, the preponderance of the 
evidence is against service connection for cause of death.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant, the benefit o the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for cause of the veteran's death is 
denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


